—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 25, 1990, which ruled that claimant was ineligible to receive unemployment insurance benefits because she had insufficient weeks of covered employment.
Workers’ compensation benefits are not remuneration within the meaning of Labor Law § 517 (2) and weeks during which such payments are made do not constitute employment for the purpose of computing an employee’s base period (see, Matter of Luxenberg [Hartnett], 149 AD2d 778). Accordingly, the finding by the Unemployment Insurance Appeal Board that claimant in this case was ineligible to file a valid original claim because she had insufficient weeks of covered employment in her base period (see, Labor Law § 527 [1], [2]) or in the six-month extended base period (see, Labor Law § 527 [3]) was rational and must be upheld (see, Matter of Luxenberg [Hart-nett], supra).
Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.